United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-2435
                     ___________________________

                                 Aaron Olson

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

  Carolyn W. Colvin, Acting Commissioner of Social Security; James Counts

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                 for the District of Minnesota - Minneapolis
                                ____________

                         Submitted: March 17, 2016
                           Filed: March 24, 2016
                               [Unpublished]
                               ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.
       Aaron Olson appeals from the order of the District Court1 dismissing his suit
in which he named the Social Security Administration (SSA) Commissioner and SSA
case manager James Counts. Olson sought review of the denial of his application for
disability insurance benefits (DIB) and an order requiring SSA and Counts to refrain
from reducing his supplemental security income (SSI) benefits. He also filed a
motion for joinder of claim in order to seek damages from Counts under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). The
District Court denied the motion for joinder and dismissed Olson’s case. Olson
appeals.

       We have carefully reviewed the record and the parties’ submissions on appeal,
and we agree with the District Court that the DIB claim is time-barred. It was
brought more than three years after expiration of the time allowed for an appeal to a
district court and there are no grounds for equitable tolling. See 42 U.S.C. § 405(g);
Burns v. Prudden, 588 F.3d 1148, 1150 (8th Cir. 2009) (setting out the elements
required to establish entitlement to equitable tolling). Further, Olson failed to exhaust
his remedies on the claim for improper reduction of SSI benefits. See Sipp v. Astrue,
641 F.3d 975, 979–80 (8th Cir. 2011) (explaining the requirement for exhaustion of
administrative remedies). Finally, Olson cannot maintain a Bivens claim against
Counts. See 42 U.S.C. § 405(h); Schweiker v. Chilicky, 487 U.S. 412, 414 (1988).

      We affirm the judgment of the District Court.
                      ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Jeffrey J. Keyes, United States Magistrate Judge for the District of Minnesota.

                                          -2-